Per Curiam:
Se presentan ante nuestra consideración cuatro (4) querellas contra el Ledo. Efraím Ramírez, que-rellado de epígrafe, que en su debido momento fueron re-mitidas al Honorable Procurador General con la éneo-*131mienda de investigar los asuntos en ellas expuestos y rendir los informes correspondientes.
La primera petición se canaliza a través de la Hon. Emilia M. Román Nevárez, Jueza (querella AB-94-96 y que luego también desembocó en la querella CP-97-4), y fue promovida por la Leda. Damaris Mangual, abogada contra-ria del licenciado Ramírez en el caso CAC-86-0827, sobre partición de herencia. Este acusó infundadamente a la li-cenciada Mangual, mediante diversas mociones, de una se-rie de actos impropios.
La Leda. Damaris Mangual solicitó que se presentara querella contra el licenciado Ramírez para que se evaluara su capacidad mental para ejercer la profesión de abogado, como una medida de protección social, por lo que el 16 de agosto de 1994 la Jueza Román Nevárez emitió resolución y orden refiriéndonos dicho asunto. A esta primera quere-lla se han unido otras quejas que, por estar íntimamente relacionadas, deben ser evaluadas conjuntamente con los hechos que provocan la presente.
Las resoluciones que dictara el Hon. Ettienne Badillo Anazagasty, Juez, en 7 de diciembre de 1995 y 13 de marzo de 1996, en el caso CAC-91-1376, se fundamentan en una petición presentada por los abogados Félix Zeno Gloro y Carlos Vega Pérez. Estos solicitan la imposición de sancio-nes al querellado por la forma contumaz de hacer alegacio-nes de fraude —sin presentar evidencia que las sosten-gan— y tratar de relitigar un caso en el cual había recaído sentencia final, ya firme.
Estamos evaluando, además, diversos escritos del que-rellado elevados por el Hon. Heriberto Sepúlveda Santiago, Juez, en los cuales el querellado, sin base alguna, imputa al Juez Sepúlveda Santiago y a la Jueza Román Nevárez una serie de actos ilegales.
La querella AB-98-201 surge de señalamientos que hi-ciera el Hon. Miguel J. Fabré, Juez, el cual, preocupado por los derechos del representado del licenciado Ramírez, en el *132caso CAC-96-0485 sobre partición de herencia —debido al constante incumplimiento de éste con las órdenes del tribunal— paralizó los procedimientos del litigio ante su con-sideración, y elevó una petición a este Tribunal para que evaluara la conducta del licenciado Ramírez. El Procura-dor General rindió un primer informe el 3 de marzo de 1999, en el cual concluye que los múltiples incumplimien-tos del licenciado Ramírez en este caso son atribuibles a su precario estado de salud. No obstante, recomienda que si el licenciado Ramírez no reconoce las limitaciones que dicho estado le ocasiona para ejercer cabal y adecuadamente las funciones y los deberes propios de la práctica de su profe-sión, renunciando a la representación legal de la parte de-mandada, el Tribunal Supremo debe iniciar un procedi-miento disciplinario por violación al Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
La querella AB-1999-93, a su vez, surge de la resolución que eleva el Hon. José E. Loubriel Vázquez, Juez, el 16 de junio de 1999, en atención a una “Moción solicitando orden protectora y petición para que se remitan los autos al Honorable Tribunal Supremo a los fines de que se inicie un procedimiento para determinar la capacidad mental del li-cenciado Efraím Ramírez o la evaluación de su conducta profesional”, presentada por la parte demandada en dicho caso. La resolución plantea que en el expediente existe un historial de señalamientos serios y sin fundamentos de parte del querellado de epígrafe hacia los funcionarios del tribunal y las partes. El Procurador General recomendó, en la Moción Informativa de 8 de octubre de 1999, que dado que los señalamientos que hace el juez Loubriel Váz-quez sobre la conducta profesional del licenciado Ramírez son idénticos o similares a aquellos señalamientos que hi-cieron los Honorables Heriberto Sepúlveda Santiago, Et-tiene Badillo Anazagasty y Emilia Román Nevárez, Jueces, no se debería iniciar otro procedimiento de determinación de incapacidad mental, por razón de que el querellado de *133epígrafe ya fue evaluado, por lo que sugiere que se conso-lide con el caso Núm. CP-97-4. Así lo hemos hecho.
HH
El Ledo. Efraím Ramírez fue admitido al ejercicio de la abogacía el 19 de julio de 1938 y al ejercicio del notariado el 28 de septiembre de 1938. Nació el 13 de enero de 1911.
Los hechos que provocan la primera querella se remon-tan al 15 de octubre de 1990, cuando se dictó sentencia por estipulación en el caso Eleonor Sánchez Álvarez v. Víctor Sánchez Cancel, caso Civil Núm. CAC-86-0827, sobre par-tición de bienes hereditarios. La parte demandante estaba representada por el Ledo. Rafael Cardona Campos, los de-mandados estaban representados por la Leda. Damaris Mangual Vélez, y la parte interventora por el Ledo. Domingo Emanuelli.
El 7 de mayo de 1993, la demandante Eleonor Sánchez compareció por derecho propio al tribunal pidiendo que se le ordenara al licenciado Cardona Campos, su propio abo-gado, entregarle ciertos documentos. Dicha gestión cul-minó en la renuncia del licenciado Cardona y en la eventual sustitución por el licenciado Ramírez.
Desde entonces, éste ha hecho varias y repetidas impu-taciones, sin fundamento alguno, a los diferentes jueces y abogados que han actuado en distintas etapas del litigio.
Así, el 16 de noviembre de 1993, el licenciado Ramírez presentó una moción en la que imputaba al juez Sepúlveda Santiago haberlo maltratado de palabra y de difamarlo du-rante la celebración de una vista. Solicitó al Tribunal que declarara nulo el dictamen resultante de tal vista, y orde-nara la inhibición del juez Sepúlveda.
El 9 de julio de 1994, el querellado suscribió una “Mo-ción para que fijen responsabilidades, se enmiende la esti-pulación y se enmiende la sentencia dictada” el 15 de octu-bre de 1990. En ella, entre otras cosas, hace las siguientes *134imputaciones: Que los demandantes al empezar no tuvie-ron la suerte de una buena representación; que el segundo abogado de los demandantes “empezó por no pedir al ad-ministrador que hiciera algo o renunciara”, “prestó servi-cios a algunos herederos, contrario al interés de los deman-dantes”, e “ignoró actuaciones impropias de la abogada de los interventores”. Imputó también a la “juez de entonces” (Hon. Edna Abruña, Juez) favorecer al licenciado Cardona. Acusó a la licenciada Mangual de retirar sin permiso dos mil dólares ($2,000) para pagar sus honorarios y presentar “erróneamente unas planillas”.(1)
En vista de tales imputaciones y las repetidas solicitu-des de inhibición a cada uno de los jueces que participaron en el caso —hechas por el licenciado Ramírez sin otro fun-damento que haber fallado en contra de su cliente— así como otras imputaciones sin fundamento a los demás abo-gados en el caso, la licenciada Mangual solicitó del tribunal de instancia que elevara tales incidentes a la consideración de este Foro, a los fines de que ordenásemos la evaluación psicológica de dicho abogado para determinar si éste sufría de alguna incapacidad mental, “como lo sería la demencia senil”. Así se dio inicio al proceso AB-94-96, a cual nos re-ferimos al comienzo de esta opinión.
El 23 de agosto de 1994, el licenciado Ramírez insistió nuevamente en que se enmendara la estipulación que dio base a la Sentencia de 15 de octubre de 1990. El tribunal dictó resolución el 30 de agosto, reiterando la finalidad y firmeza de dicha sentencia, limitando los trámites pen-dientes a la venta de ciertas propiedades del caudal para poder efectuar la partición final. Le requirió al licenciado Ramírez unas gestiones específicas en cuanto a ciertos he-rederos, las cuales ya le habían sido requeridas anteriormente. No hay constancia en el expediente de que *135estas gestiones se hicieran. Lo próximo que surge del expe-diente es una nueva “Moción sobre violaciones y solicitud de nulidad de estipulación y de sentencia” de 20 de enero de 1995, suscrita por el licenciado Ramírez y juramentada por la demandante Sánchez. Por lo ilustrativo hemos de repro-ducir íntegros algunos de sus párrafos:
“Lo de demencia senil es una imputación calumniosa alta-mente irrespetuosa y difamatoria, por lo que este abogado sus-cribiente ha sufrido daños físicos y mentales y basándose en los documentos que existen en el expediente de este caso que han sido notificados a los otros abogados, entiende que se le han causado sufrimientos que estima en $100,000 por sentencia su-maria la cual solicita por la presente. McCrillis vs. Autoridad Navieras CA89-6 MJCAvs. Julio E. CA 89-99 [...]
Los demandantes en este caso se querellan de que dicha li-cenciada [Mangual] les ha hecho pagar al Departamento de Hacienda, por contribución de caudal hereditario, la suma de $80,000.00 estando este caudal exento de pago. Solicitan sen-tencia sumaria y que se condene a dicha abogada al pago de $100,000.00 por la cual sentencia sumaria, basada en los docu-mentos que existen en el expediente de este caso, se les indem-nice los sufrimientos físicos y mentales que los demandantes han sufrido. [...]
Las dilaciones del caso del epígrafe que nos atribuye la licen-ciada; su torpeza la hace olvidar que en dicho caso la que lo ha dictado es ella. Se empezó en 1986 y por su impericia y falta de experiencia, que la hacen ignorar las leyes, es que el caso se ha dilatado como demostramos mas adelante. [...]”
Reitera, además, sus quejas sobre la forma en que el caudal ha sido administrado, y vuelve a insistir en que la estipulación es “totalmente nula” como también es nula la sentencia que aprobó la estipulación, todo esto sin aducir fundamentos en apoyo de sus alegaciones. El tribunal de-negó implícitamente la moción, remitiéndose a sus anterio-res resoluciones en las que elevaba la queja, y a aquella que establecía que la sentencia era final y firme.(2)
*136Coetáneamente sucedían los siguientes hechos que he-mos de evaluar con la presente querella.
El caso Civil Núm. CAC-91-1376 se había iniciado el 27 junio de 1991, con la presentación de una demanda en el antiguo Tribunal Superior, Sala de Arecibo, siendo otro el abogado que representaba a la parte demandante. El licen-ciado Ramírez asumió la representación de la demandante el 6 de noviembre de 1992, cuando ya se había hecho todo el descubrimiento de prueba, se había celebrado la confe-rencia con antelación al juicio y el caso estaba señalado para juicio. Éste trataba de una reclamación de la deman-dante, doña Virginia Mercado, contra la Cooperativa de Ahorro y Crédito de Arecibo para que ésta le pagara unas sumas que alegadamente le correspondían como beneficia-ría designada en las tarjetas testamentarias de don Angel Alvarez, socio de dicha cooperativa, que había fallecido en 1970.
El 20 de mayo de 1993, el licenciado Ramírez presentó, sin autorización del tribunal, una segunda demanda enmendada. Pretendía litigar un asunto completamente ajeno al pleito de las tarjetas testamentarias. Esto es, so-licitaba que se reconociera como hijos legítimos de don Án-gel Alvarez a los dos (2) hijos habidos de la unión de la señora Mercado y el señor Álvarez (quienes eran deman-dados en la primera demanda), y se les entregara su par-ticipación en la totalidad del caudal hereditario del cau-sante, que según se alegaba, se lo habían repartido ilegalmente sus cuatro (4) medios hermanos.
El 28 de diciembre de 1993, el licenciado Ramírez soli-citó mediante escrito que se aceptara la demanda enmen-dada, lo que fue denegado mediante orden de 21 de enero de 1994. El 2 de febrero siguiente, el querellado presentó un escrito en el que reiteraba la procedencia de su de-manda enmendada. El 15 de febrero de 1994, la Hon. Oli-vette Sagebién, Jueza, reiteró que no se permitiría una en-mienda encaminada a incluir un litigio de división de *137herencia dentro del caso de la Cooperativa, señalando, ade-más, que había intereses en conflicto entre Virginia Mercado y sus hijos que impedían que fueran representados a la misma vez por el licenciado Ramírez. El 13 de junio de 1994, el antiguo Tribunal Superior, Sala de Arecibo, dictó resolución en la que concedía diez (10) días a Virginia Mercado para que acreditara con prueba específica la fecha y manera en que pudo haber interrumpido el plazo prescrip-tivo con reclamaciones extrajudiciales hacia la Coopera-tiva, ya que habían pasado más de quince (15) años desde la muerte del causante al momento de la reclamación judicial. Al no recibir respuesta a dicho requerimiento, el tribunal dictó sentencia para desestimar la demanda el 9 de agosto de 1994, archivándose en autos copia de la noti-ficación a las partes el 15 de agosto de ese año.
El licenciado Ramírez presentó una moción de reconsi-deración el 24 de agosto de 1994, a nombre de doña Virginia Mercado y de Tomás Mercado Alvarez, en la cual sig-nificativamente, no argumenta lo intimado acerca de si se había interrumpido o no el plazo prescriptivo extrajudial-mente, sino que vuelve a insistir en que la “carta testa-mentaria” de Virginia Mercado fue usurpada por cuatro (4) hijos del causante. Alega, además, que Tomás Alvarez te-nía derecho a una participación hereditaria de los benefi-cios de su padre en la Cooperativa, y que, por ser menor al momento de la muerte del padre, contra él no corrió la prescripción.(3) Argumentó nuevamente que los otros me-dios hermanos de Alvarez se habían apropiado ilegalmente de otros bienes del caudal relicto de su padre, y que Alvarez tenía derecho a recobrar lo que le correspondía. Esta soli-citud de reconsideración fue denegada mediante Resolu-ción de 20 de septiembre de 1994 por el fundamento de que no se había demostrado que se hubiese interrumpido el *138término prescriptivo en la acción incoada por Virginia Mercado. No obstante, señaló el tribunal, que esa decisión no disponía de los derechos hereditarios de Tomás Alvarez, y que para vindicar tales derechos se debía iniciar el co-rrespondiente pleito.
El querellado, en escrito de 17 de octubre de 1994, vol-vió a pedir que se dejara sin efecto la sentencia y se acep-tara la demanda enmendada; el 19 de noviembre de 1994 presentó otro escrito donde esgrimía la teoría de que exis-tía en este caso “estoppel por fraude” pero no explicaba en qué consistía el fraude ni cómo podía ser aplicada esa teo-ría contra la Cooperativa y no contra los autores del fraude. Ambas mociones fueron desestimadas por el tribunal (Olivette Sagebién, Jueza) el 13 de febrero de 1995; una serie de mociones posteriores (30 de septiembre de 1995 y 21 de noviembre de 1995) fueron denegadas por el juez, Hon. Ettiene Badillo Anazagasty.
Aduce el juez Badillo Anazagasty, en fundamentada Re-solución de 7 de diciembre de 1995, haber recibido mocio-nes de réplica de los abogados de los demandados, Ledo. Félix Zeno Gloro y Ledo. Carlos Vega Pérez. En éstas los abogados solicitaban sanciones contra el licenciado Ramí-rez por la forma contumaz de hacer continuas alegaciones de fraude a sus representados sin presentar la mínima prueba con qué sustentarlas, y de insistir, una y otra vez, en relitigar una controversia firmemente resuelta y que nunca fue apelada. Dicho magistrado aseveró conocer de la querella AB-94-96 en contra del licenciado Ramírez, por lo que envió copia de dicha resolución al Procurador General, para ser unida al expediente.
En escrito fechado 16 de enero de 1996, titulado “Solici-tud de nulidad de resolución” sostiene el querellado que la Resolución de 7 de diciembre de 1995, suscrita por el juez Badillo, incurre en diez (10) errores, por lo que pide que “se anule”. Asevera, además, que aunque la resolución está fir-mada por el mencionado juez, él sabe que el verdadero au*139tor de dicha resolución no es el juez Badillo; que la infor-mación sobre la querella la dio el juez Sepúlveda, quien lo había acusado de estar incapacitado. Este último escrito también fue enviado mediante resolución del juez Badillo, al Procurador General para que investigara si las serias imputaciones del querellado podrían haber violado la Re-gla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre “[1] as firmas en los escritos”, constituyéndose el delito de perjurio.(4)
II
La Oficina del Procurador General condujo su investiga-ción inicial y rindió su primer informe el 3 de marzo dé 1995. Expresó en éste que el comportamiento del licen-ciado Ramírez con sus compañeros abogados y jueces arro-jaba dudas sobre su capacidad mental, por lo que reco-mendó se iniciara un procedimiento bajo la entonces Regla 13.1 del Reglamento de este Tribunal, 4 L.P.R.A. ant. Ap. I-A, sobre la incapacidad mental de abogados, ahora Regla 15 (4 L.P.R.A. Ap. XXI-A).
Mediante Resolución de 12 de mayo de 1995, dispusi-mos que se iniciaran los trámites bajo dicha regla, y se nombró como Comisionado Especial al Ledo. Flavio Cum-piano Villamor para que recibiera la prueba.
El 12 de febrero de 1996, el Comisionado Cumpiano rin-dió su informe del cual surge que habiendo sido examinado el licenciado Ramírez por un panel de tres (3) psiquiatras, éstos concluyeron unánimemente que no había evidencia de condición mental alguna en el querellado que pudiese *140afectar su capacidad para representar a sus clientes" de forma competente y adecuada, o que le impidiese mantener el patrón de conducta profesional que debe observar todo abogado.
Dada la evidencia pericial que descartaba la posible falta de capacidad mental del querellado, sugirió el Comi-sionado que los hechos ante él considerados debían ser eva-luados dentro de otro procedimiento disciplinario. Este Tribunal, mediante Resolución de 23 de agosto de 1996, acogió las determinaciones del Comisionado, y ordenó el archivo del trámite sobre incapacidad bajo la Regla 13.1 de nuestro Reglamento, supra. Nuevamente remitimos el caso al Pro-curador General para que ampliara su informe anterior.
El 24 de marzo de 1997, el señor Procurador rindió un informe complementario y el siguiente 3 de abril, el licen-ciado Ramírez presentó un escrito titulado “Moción para corregir errores de dos informes”, en el que cuestionaba los informes del Procurador General y solicitaba, como único remedio, que este Tribunal “admita las correcciones y sen-tencie a los que nos han difamado, según lo exige la justicia”. Moción para corregir errores de dos informes, pág. 5. Luego de considerar ambos informes ordenamos al Procurador General presentar las querellas correspon-dientes.
El 18 de junio de 1997, el señor Procurador General presentó la querella CP-97-4, en la cual se imputó al que-rellado sendas violaciones a los Cánones 2, 9, 12, 15, 18, 27, 29 y 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y por violar el criterio general de los deberes del abo-gado con los tribunales y con sus compañeros y su profesión.
El 3 de julio de 1997, el licenciado Ramírez contestó la querella y solicitó que ésta fuera desestimada. El 5 de sep-tiembre de 1997, este Tribunal designó al Ledo. Ángel Her-mida como Comisionado Especial y tres (3) meses más tarde el querellado presentó otra contestación enmendada.
*141Asevera el Comisionado Hermida haber tenido gran dificultad en interpretar dichas contestaciones. El quere-llado no contesta en forma sistemática las diferentes ale-gaciones de hechos de la querella sino que escoge algunas para discutirlas de forma bastante peculiar, “se va por la tangente”, discute asuntos distintos a los planteados y en algunas ocasiones los planteamientos “rayan en la incoherencia”.
Se celebró vista en su fondo el 12 de noviembre de 1998, luego de una tardanza de catorce (14) meses desde la fecha del nombramiento del Comisionado. La dilación de dicha vista obedeció a varias razones, entre éstas, el que varias de las vistas y conferencias tuvieron que ser suspendidas por motivos de salud del querellado. A la vez, éste inter-puso un recurso de mandamus contra el Comisionado re-clamando la jurisdicción original de este Tribunal, para que revisáramos la decisión del Comisionado que denegaba el archivo de la querella en su contra.(5) Además, el 6 de agosto de 1998, el querellado presentó un escrito titulado “Solicitud de Inhibición” donde nos solicitaba ordenar la inhibición del Comisionado.(6) En esa moción el querellado destaca su desacuerdo con algunas de las decisiones del Comisionado y le imputa prejuicio a favor de la Procura-dora General Auxiliar.
Durante la vista, tanto la Procuradora General Auxiliar, como el querellado sometieron su caso sin presentar testigos. El querellado insistió en representarse a sí mismo a pesar de las advertencias del Comisionado de que debía procurar representación legal. El Comisionado manifestó en su informe que durante todo el proceso de presentar sus documentos el licenciado Ramírez parecía no comprender *142bien qué era lo que estaba pasando en ese momento. Men-ciona como ejemplos, que el querellado ofreció en evidencia un requerimiento de admisiones que éste había dirigido dentro del caso a la Procuradora, y que el Comisionado había determinado que dicha funcionaría no tenía que contestar. (7) Al ser preguntado sobre la pertinencia de dicho documento y por qué lo ofrecía en evidencia, el quere-llado contestó que no recordaba por qué lo estaba ofreciendo. En otro momento el querellado ofreció como exhibit un pedazo de papel rayado, escrito a mano. Cuando se le pidió que explicara de qué se trataba dijo que allí había copiado una cita de una opinión del Tribunal Supremo la cual quería que fuera tomada en cuenta por el Comisionado.(8)
Concluye el Comisionado que tanto actuando como abo-gado en las diferentes conferencias y vistas como en sus escritos, el querellado demuestra una deficiente capacidad e inadecuado y pobre desempeño, una seria dificultad para comprender los asuntos en controversia y un inadecuado manejo de los mecanismos procesales de nuestro sistema de derecho. En su defensa durante la vista, el querellado ofreció en evidencia exhibit y argumentos que tenían que ver con los casos de sus clientes, sin entender que el issue no era los méritos de las reclamaciones de sus clientes sino si él había actuado de acuerdo con los postulados de nues-tro Código de Ética Profesional ante los tribunales y en relación con sus compañeros de profesión.
*143HH I — I h — I
Luego de examinados los vanos expedientes ante nos, reveladores de las actuaciones del querellado, tanto en la defensa de sus clientes como representándose a sí mismo, tenemos que coincidir con las conclusiones del Comisio-nado en cuanto al deficiente desempeño profesional, la po-bre calidad de sus escritos, el ineficaz manejo de los recur-sos procesales disponibles en nuestra jurisdicción y el abuso de algunos de éstos, situación que provoca que los derechos sustantivos de sus representados puedan verse lesionados.
Así, vemos por ejemplo, el improcedente uso que el que-rellado da a recursos como el mandamus, la sentencia su-maria, la recusación de jueces, la solicitud de desaforo para compañeros abogados, el abuso de los mecanismos de des-cubrimiento de prueba, el uso ineficiente y abusivo de las acciones judiciales y las reglas de procedimientos disponi-bles, el no sostener sus argumentos con fundamentos y, en demasiadas ocasiones, la total carencia de coherencia y de lógica en sus planteamientos, todo esto en detrimento de los derechos de sus representados.
Esta conducta constituye una violación al Canon 2 del Código de Etica Profesional, supra, que obliga al abogado a mantener y a lograr un alto grado de excelencia y competencia en su profesión con el fin de hacer viable una representación legal adecuada para toda persona que contrate sus servicios como abogado. Véase, además, In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984).
El Canon 18 del Código de Ética Profesional, supra, también impone al abogado la obligación de defender los intereses del cliente diligentemente desplegando en cada caso su más profundo saber y habilidad, y actuando de la forma en que la profesión jurídica en general estima adecuada y responsable. Además, prohíbe al abogado asumir una representación profesional cuando está consciente *144de que no puede prepararse adecuadamente, sin que ello apareje gastos o demoras irrazonables al cliente o a la ad-ministración de la justicia.
IV
Es ostensible la tendencia del querellado a utilizar lenguaje altamente impropio, ofensivo y a criticar severa y mordazmente a los abogados a los cuales se enfrenta, convirtiendo el litigio en una innecesaria disputa personal, violando así los Cánones 15, 29 y 35 Código de Etica Profesional, supra. Véanse, además: In re Clavell Ruiz, 131 D.P.R. 500 (1992); In re Córdova González, 125 D.P.R. 555 (1990).
En el caso Civil Núm. CAC-86-0827, criticó las actuacio-nes, tanto del abogado a quien él sustituyó, como a la Leda. Damaris Mangual, a quien ofendió y acusó de fraude repetidamente. En escrito que presentara ante nosotros el 25 de abril de 1995, ya comenzado el procedimiento disci-plinario que nos ocupa, el licenciado Ramírez la acusó de mentir en repetidas ocasiones hasta que manifiesta que “se graduó con su mentira y calumnia mayor [...]”. En el inciso sexto (6), que por su pertinencia vale la pena copiar ínte-gro, el querellado declara que “[e]l radicar un caso de in-formación de dominio sin permiso y vicioso, el difamar y mentir repetidamente, y su desconocimiento del procedi-miento civil, todo como una depravada moral. Esta abo-gada es indigna de la abogacía”. (Enfasis en el original.) En varios escritos se refiere a ésta como “la verdadera delin-cuente” y “abogada traumática”.
Ya instado el procedimiento disciplinario, en sus mocio-nes ante nos, hizo comentarios ofensivos acerca de la Pro-curadora General, de la que dice que tiene poca prepara-ción legal y falta de experiencia, y a la que acusa, junto al licenciado Zeno Gloro, que “están de volver a estudiar leyes”.
*145Además, utilizó lenguaje ofensivo en contra del abogado Rosario Maysonet en su “[r]éplica a los otros ex-tremos y solicitud de sentencia sumaria” de 18 de septiembre de 1998, al manifestar que éste “demuestra lo poco que sabe de procedimiento civil”. Con estas actuaciones el querellado se coloca fuera del Canon 15 del Código de Etica Profesional, supra, que promulga que la conducta del abogado para con los testigos y litigantes adversarios debe ser de respeto y consideración. Dicho canon proscribe al abogado actuar inspirado en animosidad o por prejuicios de su cliente hacia las otras partes del litigio. Prohíbe, además, la utilización de los procedimientos legales de forma irrazonable con el fin de hostigar a la parte contraria.
El licenciado Ramírez ha contravenido el criterio general de los deberes del abogado para con sus compañeros y su profesión, que obligan a preservar el honor y la dignidad de la profesión, y la buena relación entre compañeros, observando siempre una actitud respetuosa, sincera, honrada, y de cordialidad y cooperación profesionales. También ha contravenido el Canon 29 del Código de Ética Profesional, supra, que promulga claramente que son los clientes, y no los abogados, los litigantes, por lo que cualquier rencor entre los clientes no debe afectar la conducta de los abogados entre sí ni las relaciones hacia el litigante contrario. Cada abogado tiene el deber de evitar escrupulosamente cualquier conflicto personal entre él y los demás abogados en el pleito. Igualmente es impropio aludir a la historia personal, las peculiaridades individuales o la idiosincrasia del abogado adversario. Es altamente impropio hacer imputaciones falsas que afecten la reputación y el buen nombre de un compañero.
El Canon 35 del Código de Ética Profesional, supra, además, exige que la conducta de los miembros de la profesión legal ha de ser sincera y honrada, tanto para con sus representados como para sus compañeros. Los deberes y las normas anteriormente reseñados han sido violados en *146forma crasa y repetida por el licenciado Ramírez mediante la conducta que ha quedado descrita.
V
Se manifiesta repetidamente en el querellado una ten-dencia a imputar prejuicio y a pedir la recusación de los jueces ante los que litiga, sin fundamento para tales impu-taciones, y sin otra razón que haberle fallado en contra algún planteamiento legal. Así, por ejemplo, presentó una querella contra el Hon. Heriberto Sepúlveda Santiago, Juez, y pidió su inhibición, acusándolo de perseguirlo y de haberse confabulado con la jueza Román y con la licen-ciada Mangual, en su contra. (Esta “querella” fue presen-tada en el Tribunal de Primera Instancia en Arecibo y no ante nosotros, mediante un escrito con el epígrafe “In Re: Heriberto Sepúlveda”.)
Además, imputó prejuicio a la Hon. Edna Abruña, Jueza, acusándola de estar prejuiciada a favor de otro abo-gado; le imputó al Juez Badillo firmar una resolución es-crita por otro magistrado, refiriéndose al juez Sepúlveda; le imputó a la jueza Román haber actuado maliciosamente, violando los Cánones de Ética Judicial, y nos solicitó su desaforo.
Una vez la querella fue presentada ante nos, acusó al Comisionado Cumpiano de iniciar una persecución en su contra y solicitó, además, en varias ocasiones, la inhibición del Comisionado Hermida. (Como hecho curioso se relata que también el hijo del licenciado Ramírez, quien no es abogado, recurrió “por derecho propio” ante el Comisionado Hermida solicitándole su inhibición.) El licenciado Ramí-rez, en su escrito de 4 de septiembre de 1999, titulado “So-bre el informe del Procurador General” también solicita la inhibición del juez Fabré “para evitar ser tachado de in-justo habiendo declarado públicamente su parcialidad”.
*147Aparte de la violación al Canon 9 del Código de Ética Profesional, supra, que exige que el abogado observe una conducta de respeto para con los tribunales, y que lo obliga a desalentar y evitar ataques injustificados contra jueces y contra el buen orden en la administración de la justicia; así como del criterio general de los deberes del abogado para con los tribunales, que lo obliga a actuar de forma que prevalezca siempre en los tribunales un ambiente de decoro y solemnidad, nos percatamos de que el querellado no maneja adecuadamente el recurso procesal de la recusación e inhibición de jueces. Véanse: 32 L.P.R.A. Ap. III, R. 63; Ramírez de Ferrer v. Mari Brás, 142 D.P.R. 941 (1997).
VI
Las continuas dilaciones y suspensiones ocasionadas por dicho abogado en el caso CAC-96-0485 por su constante incumplimiento con las órdenes del tribunal —lo cual atribuye el señor Procurador General al precario estado de salud del querellado y a su incapacidad para reconocer las limitaciones que su estado de salud le ocasiona para ejercer cabal y adecuadamente las funciones y los deberes propios de la práctica de su profesión y las lesiones que ocasiona a los derechos e intereses de los representados a los que tiene la obligación de defender adecuadamente— violan los Cánones 12 y 18 del Código de Ética Profesional, supra. El Canon 18, supra, prohíbe al abogado asumir una representación legal cuando no pueda rendir una labor idónea y competente. El Canon 12, supra, a su vez, establece el deber del abogado para con el tribunal, sus compañeros, las partes y los testigos, de ser puntual en su asistencia y conciso y exacto en el trámite de sus causas. Para ello ha de desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en la tramitación y solución de las controversias, excepto cuando *148existan razones poderosas, y sea indispensable para la pro-tección de los derechos de su cliente.
VII
Hemos de señalar también la violación del querellado al Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al incurrir en conflicto de intereses representando clientes con intereses encontrados, no obstante haber sido apercibido de ello por el tribunal. Ante el asomo de dicho conflicto, el licenciado Ramírez debió haber renunciado a la representación legal de sus clientes inmediatamente. Véase, además, In re Belén Trujillo, 126 D.P.R. 743 (1990).
VIII
Considerando todo lo anteriormente reseñado este Tribunal concluye que el licenciado Ramírez no está capaci-tado para practicar la profesión de abogado al no poder sujetar su conducta a las normas que rigen dicha profesión ni poder representar a sus clientes de forma adecuada y competente, por lo que decretamos su inmediata suspen-sión de la práctica de la abogacía en Puerto Rico.

Se dictará sentencia de conformidad.


 Surge del expediente que ninguno de los abogados había cobrado honorarios hasta el momento, y que los únicos fondos retirados, por orden del tribunal, se uti-lizaron para pagar contribuciones y adelantar unos fondos a doña Eleonor Sánchez, representada del licenciado Ramírez.


 Hay que hacer notar que el licenciado Ramírez en ningún momento solicitó reconsideración a estas decisiones adversas ni recurrió de ellas.


 Nótese que en la demanda enmendada Virginia Mercado reclama todos los beneficios del causante en la Cooperativa, y en este momento Tomás Álvarez reclama su participación hereditaria, teorías entre sí irreconciliables, que hace conflictivo el que ambos sean representados por el mismo abogado.


 El expediente permaneció inactivo por varios meses hasta que el 3 de junio de 1996 el licenciado Ramirez informa al tribunal haber enviado un requerimiento de admisiones a la parte demandada, sin especificar a cuál de los demandados se le envió. El 24 de julio de 1996 el licenciado Ramírez presentó una solicitud de senten-cia sumaria a nombre de la demandante, que no satisface los requisitos de la ley y la jurisprudencia para que pueda ser tomada como tal. Repetía en ambas las mismas alegaciones sin fundamentar. Todo esto en un caso en el que ya se había dictado una sentencia desde el 9 de agosto de 1994, y la cual era final y firme.


 Es necesario enfatizar la improcedencia del recurso incoado. No procede el recurso de mandamus para obtener la revisión de una decisión ya tomada. Pueblo v. La Costa, Jr., Juez, 59 D.P.R. 179 (1941); Purcell Ahmed v. Pons Núñez, 129 D.P.R. 711 (1992).


 Tanto el mandamus como la recusación fueron declaradas sin lugar, de plano, por este Tribunal.


 Más adelante nos pronunciaremos acerca del uso que el querellado da a este método de descubrimiento de prueba y a otros mecanismos procesales de nuestro ordenamiento. Este requerimiento en particular, pretendía que la Procuradora ad-mitiera, entre otras cosas, que “en su blusa utilizaba una insignia de un partido político con la intención de tratar de llevar un mensaje al Comisionado Especial, a sabiendas de que es un delito influir sobre los jueces”.


 Sobre este particular declara el Comisionado que “[s]e trata sin duda de una muy extraña forma de citar jurisprudencia, algo que normalmente no se hace ofre-ciendo un documento en evidencia, sino mediante argumento oral, o presentando por escrito un memorando de derecho”. Informe Final del Comisionado Especial, pág. 44 esc. 51.